United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS              April 17, 2003

                         FOR THE FIFTH CIRCUIT                Charles R. Fulbruge III
                                                                      Clerk


                             No. 01-40470
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

                                  versus

                        SERGIO ZUNIGA RICO,
                also known as Juan Martinez Lopez,

                                        Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-00-R-494-1
                       --------------------

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed    counsel   for   Sergio   Zuniga   Rico   (“Rico”),

Ignacio Torteya, III, has filed a second motion to withdraw and a

supplemental brief pursuant to Anders v. California, 386 U.S. 738

(1967).   Rico has filed a response wherein he argues that the

district court erred in considering his 1982 aggravated-robbery

conviction in assessing his sentence.       Rico also argues that the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                        No. 01-40470
                                             -2-

court erred in ordering that the sentence imposed for the instant

offense   run    consecutively             to   the   sentence      imposed    upon     the

revocation of his supervised release.                       Our review of the brief

filed by counsel and of the record discloses no nonfrivolous point

for appeal.        Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities with

respect to the representation of Rico, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.

      Although        it     is    clear    that      Rico’s      appeal    presents     no

nonfrivolous issue, counsel’s work in this appeal was of little

assistance to this court. Upon denying without prejudice counsel’s

first motion to withdraw, this court directed counsel to file a

supplemental brief addressing the voluntariness of Rico’s guilty

plea. However, counsel has merely resubmitted an identical copy of

his original brief to which he has added a single statement

indicating      the        date    on   which      Rico     was    rearraigned.         The

supplemental brief contains no discussion of the voluntariness of

the   plea,   or      of     the    requirements       of    FED.    R.    CRIM.   P.   11.

Accordingly, Torteya is ORDERED to show cause, within 15 days from

the date of this opinion, why this court should not order that he

not receive payment for services rendered and expenses incurred in

this appeal.

      APPEAL DISMISSED; COUNSEL ORDERED TO SHOW CAUSE.